Citation Nr: 0802584	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an evaluation in excess of 10 percent for 
GERD on and after November 21, 2006.  

3.  Entitlement to service connection for occasional 
paresthesia in the fourth and fifth toes of the left foot.

4.  Entitlement to an initial evaluation in excess of 10 
percent for cystic acne of the scalp, face, and neck.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to July 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In its February 2004 rating decision, the RO granted 
entitlement to service connection for GERD and assigned a 
noncompensable disability rating, effective July 16, 2003.  
This rating was increased to 10 percent in a March 2007 
rating decision and was assigned the same effective date of 
July 16, 2003.  

The March 2007 rating decision also assigned a separate 10 
percent disability rating for cystic acne of the thorax, 
axilla, buttocks and groin, effective July 16, 2003.  

The issue of entitlement to an increased rating for cystic 
acne is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  Before November 21, 2006, manifestations of the veteran's 
GERD included regurgitation and heartburn that are not 
indicated to cause considerable disability.

3.  On and after November 21, 2006, manifestations of the 
veteran's GERD include daily epigastric pain, pyrosis, 
regurgitation, and substernal pain causing considerable 
disability.

4.  The competent evidence of record does not reflect that 
the veteran has a current paresthesia of the fourth and fifth 
toes of the left foot; nor is such a disability indicated to 
have had its onset during active service or within one year 
of separation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2007).

2.  The criteria for an evaluation of 30 percent for GERD 
have been met for the period from November 21, 2006, to the 
present.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2007).

3.  Occasional paresthesia of the fourth and fifth toes of 
the left foot was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in 
September 2003 and March 2005.  These letters advised the 
veteran of the information necessary to substantiate his 
claims and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These 
letters also effectively told the claimant to provide any 
relevant evidence in his possession, as he was told to submit 
any additional evidence necessary to support his claim or 
information describing this evidence.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  A March 2006 letter notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA medical records, 
and VA examination reports from November 2003 and November 
2006.  There is no pertinent, outstanding evidence that 
requires further development.  Therefore, the duty to notify 
and assist having been met, the Board turns to the analysis 
of the veteran's claims on the merits.

GERD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  The governing regulations provide that the higher of 
two evaluations will be assigned if the disability more 
closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is no diagnostic code specific to the disability 
for which the veteran is service connected, the service-
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology, and functional 
impairment. See 38 C.F.R. §§ 4.20, 4.27 (2007).  In the case 
at hand, the veteran's GERD has been rated by analogy as 10 
percent disabling under Diagnostic Code 7346, for hernia 
hiatal. The Board will consider whether a higher rating can 
be granted under this code, as well as consider any other 
potentially applicable diagnostic codes.

Under Diagnostic Code 7346, a 60 percent evaluation may be 
assigned for hernia hiatal with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent evaluation is assignable 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, a 10 
percent evaluation may be assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

The Board notes that words such as "moderate," "moderately 
severe," and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Use of terminology such as 
"severe" by VA examiners and others, although evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at an appropriate 
rating that would compensate the veteran for losses such as 
impairment in earning capacity and functional impairment.  38 
C.F.R. §§ 4.2, 4.6.

According to the November 2003 general VA examination report, 
the veteran denied nausea, vomiting, diarrhea, and 
constipation.  He reported having burning in his stomach.  He 
stated that he took about 10 to 15 Tums per day.  The burning 
occurred two to three times per week and was relieved by 
Tums.  He reported that he occasionally had a bitter burning 
fluid come up in the back of his throat.  He also reported 
having occasions when he had a lot of gas and that his 
stomach was worse with spicy foods.  He had gained weight.  
Because this report indicates that the veteran experiences 
regurgitation and heartburn that are not indicated to cause 
considerable disability, the Board believes that the 10 
percent disability rating most applicably applies to the 
initial period that is on appeal.  

The November 2006 VA examination report, however, reflects an 
increased severity in the veteran's symptoms that warrants 
the assignment of a staged rating.  According to this 
examination report, the veteran reported having heartburn 
with anything he eats.  He reported taking Prilosec 20 mg 
once daily.  He reported having a sour taste in his throat 
and burning in the back of his throat and chest daily.  He 
stated that these symptoms occurred most often after he eats, 
but they did not go away.  He also noted constant pain and 
burning in the esophagus area.

With respect to dysphagia, the veteran reported no difficulty 
swallowing liquids or solids.  He reported constant daily 
epigastric pain, and he also noted substernal and throat 
pain.  He stated that drinking water was not helpful in 
alleviating these symptoms.  With respect to hematemesis or 
melena, he reported bright red blood with occasional stool, 
once per month or less.  With respect to reflux or 
regurgitation, he reported a constant sour taste of bile in 
his mouth and throat that was worse after eating.  He noted 
no nausea or vomiting.  He reported having gained 70 pounds 
in the past 23 months.  There was no anemia.  The examiner 
diagnosed GERD that was severe in nature despite treatment.  

Based on the increase in severity of the veteran's symptoms 
that was reflected in the November 2006 VA examination 
report, the Board believes that the veteran's disability 
rating should be increased to 30 percent.  With respect to 
the specific disability criteria, the veteran's disability is 
manifested by daily epigastric pain with pyrosis and 
regurgitation and accompanied by substernal pain.  These 
symptoms appear to cause at least considerable disability.

The Board has considered whether a 60 percent disability 
rating is warranted, as the veteran did report having bright 
red blood with occasional stool, once per month or less.  
There was, however, no nausea, vomiting, hematemesis, weight 
loss, or anemia.  As noted above, even though the examiner's 
diagnosis characterizes the veteran's GERD as "severe," the 
Board believes that the symptomatology that is described in 
the examination report more closely satisfies the 30 percent 
criteria.  

The Board has assigned an effective date of November 21, 
2006, for the 30 percent rating, as this is the date that the 
medical records first establish that the veteran's GERD had 
increased in severity.

The evidence in this case fails to show that the veteran's 
GERD has caused marked interference with his employment 
beyond that interference contemplated in the assigned rating, 
and the veteran has never been hospitalized for this 
disability.  Therefore, in the absence of evidence of an 
exceptional disability picture, referral for consideration of 
an extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(2007).  

Paresthesia, Fourth and Fifth Toes of the Left Foot

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
organic diseases of the nervous system, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309, 3.384.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the case at hand, a September 2002 service medical record 
reflects that the veteran complained of pain and tingling for 
the past three months after he landed wrong on his left ankle 
while playing basketball.  This record includes an assessment 
of compression of the superficial peroneal nerve.  There is 
no indication that the veteran experienced the pain and 
tingling in the fourth and fifth toes on the left foot.  
There is no other mention of a disability involving the 
fourth and fifth toes on the veteran's left foot.

Moreover, the veteran's claims file contains no competent 
medical evidence of a current disability.  Specifically, the 
Board notes that the November 2003 VA examiner did not find 
that any paresthesia was present on the day of the 
examination.  No other examination reports or medical records 
reflect that the veteran has been treated for paresthesia of 
the fourth and fifth toes.  Therefore, in the absence of 
evidence of an in-service disability, and in the absence of 
evidence of a current disability, service connection is 
denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  


ORDER

Before November 21, 2006, an evaluation in excess of 10 
percent for GERD is denied.

On and after November 21, 2006, an evaluation of 30 percent, 
but no higher, is granted for the veteran's service-connected 
GERD, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for occasional paresthesia 
in the fourth and fifth toes of the left foot is denied.


REMAND

The veteran is currently in receipt of a 10 percent 
disability rating for cystic acne of the scalp, face, and 
neck under 38 C.F.R. § 4.118, Diagnostic Code 7800.  While 
the veteran has VA skin examinations on file from November 
2003 and November 2006, the Board believes that another 
examination is required before the veteran's cystic acne may 
be adequately rated.

Specifically, the Board notes that several of the rating 
criteria listed under Diagnostic Code 7800 require that 
various characteristics of disfigurement be reported in 
square inches or square centimeters; others require an 
approximation of the percentage of head, face, or neck that 
are affected by the disability.  A 30 percent disability 
rating requires two or three characteristics of disfigurement 
and, while the veteran's medical records suggest that he may 
have at least two of the symptoms of disfigurement, there is 
no indication whether they are large enough to qualify the 
veteran for a higher disability rating.  Furthermore, the VA 
examinations on file clearly reflect that the veteran has 
alopecia, but there is no indication how much of the 
veteran's scalp is affected for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
scars examination to evaluate the nature 
and severity of his cystic acne.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Review of the 
claims folder should be indicated in the 
examination report.

The examiner should describe the size of 
the veteran's facial scars (length and 
width) in inches or centimeters.  For each 
scar, the examiner should report whether 
the surface contour of the scar is 
elevated or depressed on palpation and 
whether the scar is adherent to underlying 
tissue.  

The examiner should report whether the 
skin of the scar is hypo- or hyper-
pigmented; whether the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.); whether the underlying soft 
tissue is missing; and whether the skin 
of the scar is indurated and inflexible.  
If any of these abnormalities are 
detected, the examiner should report the 
area/size of the abnormality in square 
inches or square centimeters.  

The examiner should indicate whether the 
facial scars cause disfigurement with 
visible or palpable tissue loss or gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears, 
cheeks, lips).  The examiner should take 
into consideration unretouched color 
photographs when evaluating under these 
criteria.

The examiner should report whether there 
is a frequent loss of covering of skin 
over the scar, if the scar is painful on 
objective examination, and whether the 
scar limits the function of the part 
affected.   

The examiner should also discuss whether 
the veteran's acne is superficial or deep 
and should state the approximate 
percentage of the face and neck that are 
affected. 

The examiner should also discuss any 
alopecia and should state the approximate 
percentage of the scalp that is affected.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for a 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


